Exhibit 10.1
Execution Version
SECOND AMENDMENT TO THE SECURITIES PURCHASE AGREEMENT
     THIS SECOND AMENDMENT TO THE SECURITIES PURCHASE AGREEMENT (this “Second
Amendment”) is dated as of September 28, 2009, by and between HANMI FINANCIAL
CORPORATION, a Delaware corporation and registered bank holding company with its
principal offices in Los Angeles, California (the “Company”) and LEADING
INVESTMENT & SECURITIES CO., LTD., a Korean corporation with its principal
offices in Seoul, Korea (the “Purchaser”).
RECITALS
     WHEREAS, the Company and the Purchaser have entered into a Securities
Purchase Agreement dated June 12, 2009, as amended by a First Amendment to the
Securities Purchase Agreement, dated July 31, 2009 (as amended, the “Securities
Purchase Agreement”), whereby the Company has agreed to issue and sell the
Shares (as defined in the Securities Purchase Agreement) to Leading and Leading
has agreed to purchase the Shares from the Company, subject to the terms and
conditions set forth in the Securities Purchase Agreement; and
     WHEREAS, the Company and the Purchaser have agreed to amend the Securities
Purchase Agreement to (i) extend the due date of certain obligations and
conditions as set forth herein and (ii) further specify the terms for funding
the escrow account relating to the Initial Acquisition.
     NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Second Amendment, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and the Purchaser hereby
agree as follows:
     1. Defined Terms. Capitalized terms contained in this Second Amendment and
not otherwise defined herein shall have the same meaning as accorded to them in
the Securities Purchase Agreement.
     2. Right of Termination. All references to “September 30, 2009” contained
in Section 6.01 of the Securities Purchase Agreement shall heretoforth be
“November 30, 2009.”
     3. Funding for Additional Acquisition. Contemporaneously with the execution
of this Second Amendment and subject to applicable laws and regulations, the
Purchaser shall wire $4,122,588.93 (the “Additional Acquisition Escrow Amount”)
to Capital One, N.A., as escrow agent, which amount represents the portion of
the Purchase Price that will be payable to the Company in connection with the
closing of the Additional Acquisition. In the event that the Additional
Acquisition is not completed on or prior to November 30, 2009 or the Federal
Reserve Board or the Federal Reserve Bank of San Francisco has notified the
Purchaser that it will not approve, confirm or consent to the Additional
Acquisition prior to November 30, 2009, the Additional Acquisition Escrow
Amount, together with all interest earned thereon, if any, shall be returned to
the Purchaser.

1



--------------------------------------------------------------------------------



 



     4. All Other Terms in Force. Except as expressly amended hereby, all terms
provisions, conditions, covenants, representations and warranties contained in
the Securities Purchase Agreement are not modified by this Second Amendment and
continue in full force and effect as originally written. Any reference in the
Securities Purchase Agreement to “this Agreement,” “hereunder” or similar shall,
unless the context otherwise requires, be read and construed as a reference to
the Securities Purchase Agreement as amended by this Second Amendment. As hereby
modified and amended, all of the terms and provisions of the Securities Purchase
Agreement are ratified and confirmed. In case of a conflict or inconsistency
between this Second Amendment and the Securities Purchase Agreement prior to its
amendment, this Second Amendment shall prevail.
[Signature Page Follows]

2



--------------------------------------------------------------------------------



 



[Signature Page to Second Amendment to the Securities Purchase Agreement]
     IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to
the Securities Purchase Agreement to be duly executed by their respective
authorized signatories as of the date first indicated above.

            HANMI FINANCIAL CORPORATION
      By:   /S/ Jay S. Yoo         Jay S. Yoo        President and Chief
Executive Officer        LEADING INVESTMENT & SECURITIES CO., LTD.
      By:   /S/ Cheul Park         Cheul Park        Chairman and Chief
Executive Officer     

3